DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Examiner acknowledges and accepts amendments made to the claims, filed on March 1, 2021:
 	Claims 1-20 are pending; and
	Claims 1-2, 5-8, 13-14, and 16 have been amended.
Response to Arguments
3.	Applicant's arguments on pages 7-10, filed on March 1, 2021, have been fully considered and are persuasive. The rejection of claims 1-20 has been withdrawn.
 
Reasons for Allowance
4.	Claims 1-20 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
After reviewing applicant's amendment, arguments and conducting an updated search none of the cited prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 8, and 23.
Regarding claim 1, 
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “where each group of VCSELs forms a different dot pattern; and a plurality of traces, where each trace conductively 
Regarding claim 8, 
None of the cited prior arts discloses the claimed structural combination of independent claim 8, in particular having the limitation of “wherein the first trace comprises a sinusoidal shape; and a second group of emitters conductively coupled to a second trace, wherein the first group of emitters and the second group of emitters are individually addressable”.
Regarding claim 16, 
None of the cited prior arts discloses the claimed method of independent claim 16, in particular having the limitation of “electing a first dot pattern, of a plurality of dot patterns, based in part on a target density and a target distance, wherein the first dot pattern is associated with a first subset of sinusoidal traces of a plurality of traces on a chip, and each respective trace is conductively coupled to a respective group of VCSELs on the chip; activating at least one group of VCSELs that are conductively coupled via the first subset of sinusoidal traces, such that the activated at least one group of VCSELs emit light that forms a first dot pattern; and 4projecting the first dot pattern into the local area, wherein the first dot pattern has the target density at the target distance”.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JESSICA MANNO, can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828